55 F.3d 684
312 U.S.App.D.C. 119
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Michael GIBBS, Appellant.
Nos. 91-3211, 94-3132.
United States Court of Appeals, District of Columbia Circuit.
April 27, 1995.

Before:  SILBERMAN, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These cases were heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C. Cir.  Rule 36(b).  The appellant has not shown the prejudice necessary to establish his claim of ineffective assistance of counsel.  See Strickland v. Washington, 466 U.S. 668, 687 (1984).  Nor has he demonstrated that the alleged Brady evidence was material to the outcome of the trial so as to warrant reversal.  See United States v. Bagley, 473 U.S. 667, 674 & 681 n.12 (1985).  Finally, admission of testimony regarding the appellant's high-speed flight from police before his arrest was not plain error.


2
ORDERED and ADJUDGED that the judgment from which these appeals have been taken be affirmed.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41(a)(1).